Citation Nr: 0204891	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right ankle with traumatic arthritis, 
currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1971 to April 
1975.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  The case was 
remanded by the Board in March 1998 for additional 
development with respect to the issue listed on the title 
page, and the requested development has been substantially 
accomplished. 

The March 1998 remand also requested that the RO complete a 
statement of the case addressing an issue that is not on 
appeal; namely, whether new and material evidence has been 
presented to reopen a claim for service connection for 
schizophrenia.  This was not accomplished by the RO.  
Subsequent to the March 1998 remand, the U.S. Court of 
Appeals for Veterans Claims held in Manlincon v. West, 12 
Vet. App. 238 (1999), that, when a notice of disagreement is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for schizophrenia 
will be addressed in the remand that follows this decision. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The most recent examination showed mild swelling in the 
right ankle but a full range of motion with no instability, 
dislocation, joint locking, sensory loss, crepitation or any 
deformity. 

3.  There are no extraordinary factors associated with the 
service-connected right ankle disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right ankle with traumatic 
arthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71, Diagnostic Codes 
(DC) 5003, 5010, 5262, 5271 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim, to include by rating decisions dated in 
August 1994 and December 1995 and statements of the case 
dated in August 1994 and April 1996.  The Board concludes 
that the discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA clinical records dated through February 2000, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  In this regard, the February 2000 VA examination 
included a thorough discussion of the pertinent clinical 
history, a comprehensive physical examination of the right 
ankle and foot with detailed clinical findings, and X-ray and 
MRI interpretations.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic 
Code (DC) 5003 provides that when limitation of motion due to 
arthritis is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Impairment of the tibia and fibula resulting in malunion with 
slight knee or ankle disability warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5262.  Impairment 
of the tibia and fibula resulting in malunion with moderate 
knee or ankle disability warrants a 20 percent disability 
rating.  Id.  Genu recurvatum is rated at a maximum 
disability rating of percent.  38 C.F.R. § 4.71a, DC 5263.  

Full ankle dorsiflexion and plantar flexion under 
38 C.F.R. §4.71 Plate II is to 20 degrees and 45 degrees, 
respectively.  Moderate limitation of ankle motion warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Marked limitation of motion warrants a 20 percent disability 
rating.  Id. 

"Moderate" foot injuries warrant a 10 percent disability 
rating and "moderately severe" foot injuries warrant a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  

With the above criteria in mind, the pertinent facts will be 
summarized.  The service medical records document a fractured 
distal fibula and dislocation of the ankle.  Early 
degenerative arthritis secondary to this condition was also 
demonstrated during service, and the service separation 
examination in January 1975 revealed decreased dorsiflexion 
in the right ankle and a visible bony deformity under the 
medial malleolus of the right ankle.  

Following separation from service, a May 1975 rating decision 
granted service connection for degenerative arthritis of the 
right ankle secondary to a fracture.  A 10 percent rating was 
assigned under DC 5010.  Thereafter, the rating was increased 
to 30 percent under DC 5262 by an October 1975 rating 
decision.  This decision followed an August 1975 VA 
examination which showed an enlarged right ankle causing some 
bowing of the right lower leg.  These examination reports 
also indicated the veteran could not completely dorsiflex the 
right ankle, and that the ankle joint was quite stiff in 
general.  An August 1975 VA X-ray of the right ankle showed 
some post traumatic degenerative changes with lipping of the 
articular margins of the tibia and tarsus with a large 
hypertrophic spur of the tarsus. 

The disability rating for the right ankle was decreased to 10 
percent by a September 1981 rating decision.  This decision 
followed an August 1981 VA examination of the right ankle 
which demonstrated normal dorsiflexion, plantar flexion, 
inversion and eversion.  This 10 percent rating has been 
confirmed and continued until the present time.  

Examining the more recent VA clinical evidence of record, VA 
outpatient treatment reports dated in 1993 revealed 
arthralgia in the right ankle with no tenderness or edema.  A 
July 1995 VA outpatient treatment clinic showed moderate 
edema of the right ankle and tenderness to palpation of the 
dorsum of the right ankle.  

The most recent clinical evidence pertaining to the right 
ankle is contained in the reports from a February 2000 VA 
examination.  The physician who conducted this examination 
indicated that he reviewed the claims file.  At the time of 
this examination, the veteran complained of increasing pain 
in the right ankle aggravated by prolonged walking or 
standing.  Upon physical examination, no wasting, atrophy or 
fasciculation was noted in the right foot or ankle.  Motion 
in the right ankle was measured from 45 degrees of plantar 
flexion to 20 degrees of dorsiflexion.  No substantial pain 
or other difficulty was noted with motion.  Mild swelling was 
noted in the right ankle.  The anterior drawer test and 
valgus test were both negative.  There was no locking of the 
right ankle joint, crepitation, instability, deformity or 
impairment noted upon examination aside from swelling, 
although there was some tenderness to palpation over the 
lateral malleolus area.  The veteran was observed to walk 
with a normal gait, and strength in the lower extremity was 
5/5 with normal bulk and tone.  Reflexes were 2+ bilaterally 
and the Babinski test was normal.  Sensation was intact.  

An X-ray interpretation of the right ankle contained in the 
reports from the February 2000 VA examination showed lateral 
joint space narrowing and large osteophytes consistent with 
degenerative arthritis.  Sclerosis and hypertrophic changes 
were also noted.  An MRI of the right ankle demonstrated 
marrow edema and other findings consistent with sclerosis; 
findings consistent with possible interosseous cysts and a 
cartilaginous injury; marked joint space narrowing; and 
cysts.  The impression following the examination, X-ray and 
MRI was marked degenerative changes of the right ankle joint 
with irregularity of the articular surface, hypertrophic 
changes of the hindfoot and osteochondral injury of the 
distal tibia and adjacent talus. 

Applying the pertinent legal criteria to the facts summarized 
above, while the Board has considered the veteran's 
contentions that his right ankle disability is worsening and 
warrants increased compensation, as well as the most recent 
X-ray and MRI reports, it finds the probative weight of this 
"positive" evidence to be outweighed by the "negative" 
clinical evidence contained in the reports from the most 
recent physical examination of the veteran.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In this regard, the most recent 
VA examination showed no limitation of motion in the right 
ankle, with no instability, dislocation, joint locking, 
sensory loss, crepitation or any deformity in the right 
ankle.  As such, the Board finds that more than "slight" 
ankle disability so as to justify increased compensation 
under DC 5262 is not demonstrated.  Also, as there is no 
limitation of motion shown in the ankle, increased 
compensation is not warranted under DC 5271.  The recent 
clinical evidence also does not show "moderately severe" 
disability so as to warrant a rating in excess of 10 percent 
under DC 5284, and a review of the other diagnostic codes 
pertaining to the rating of foot and ankle disabilities does 
not reveal any other provision which would warrant increased 
compensation.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board 
concedes that the service-connected disability includes 
swelling, the most recent VA examination showed no 
instability in the right ankle or any other loss of 
functioning due to the right ankle warranting increased 
compensation under these provisions.  There was no wasting or 
atrophy shown that would indicate disuse of the ankle.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right ankle disorder is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

In short, the Board finds the "negative" evidence to 
outweigh the "positive" evidence.  As such, the claim for 
an increased rating for the right ankle must be denied.  See 
Francisco, 7 Vet. App. at 55; Espiritu, 2 Vet. App. at 492; 
Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right ankle with traumatic arthritis is 
denied.  


REMAND

This case is REMANDED for the following:

The RO should, to the extent the claim is 
not granted in full, issue a statement of 
the case with respect to the issue of 
whether new and material evidence has been 
presented to reopen a claim for service 
connection for schizophrenia.    In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) with respect to this issue are 
fully complied with and satisfied.  The 
veteran and his representative are hereby 
notified that following the statement of 
the case concerning this issue, he must 
perfect a timely substantive appeal if he 
desires appellate review of this issue by 
the Board. 

If and only if a timely appeal of the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for schizophrenia is presented, the 
case should be returned to the Board for adjudication of this 
issue.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

